Citation Nr: 0727883	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963 and from January 1996 to November 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for hypertension, 
finding that there was no evidence that the condition 
permanently worsened as a result of service.  In April 2007, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

Following notice of the February 1997 decision, the veteran 
submitted a statement requesting reconsideration of the 
decision to deny service connection for hypertension.  The 
Board considers this a valid notice of disagreement (NOD) 
with the February 1997 rating decision.  See 38 C.F.R. § 
20.201.  The RO, however, did not provide a statement of the 
case (SOC) at that time and instead readjudicated and again 
denied the claim in a January 1998 decision.  The RO later 
reopened the claim in the March 2005 statement of the case, 
but denied the claim on the merits.  Since the veteran filed 
an NOD in October 1997, an SOC was issued in March 2005, and 
the veteran filed a substantive appeal in May 2005, the 
February 1997 rating decision is on appeal and the issue of 
whether new and material evidence has been received is 
rendered moot.

After the case was certified to the Board, the veteran 
submitted additional evidence regarding current treatment of 
hypertension.  A remand pursuant to 38 C.F.R. §20.1304 is not 
necessary, however, as the evidence is duplicative of 
information of record that the RO has already considered.


FINDING OF FACT

Hypertension clearly and unmistakably preexisted the 
veteran's entry into active service and did not undergo any 
permanent increase in severity during service.


CONCLUSION OF LAW

The veteran's preexisting hypertension was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in June 
2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

While the notice provided to the veteran in June 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial.

In March 2006, the RO provided notice of the laws regarding 
the assignment of a disability rating and an effective date.  
While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Additionally, as 
the service connection claim is denied, no rating or 
effective date will be assigned at this time and questions 
concerning such assignments are rendered moot.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time. 




Service Connection

The veteran seeks service connection for hypertension.  He 
essentially contends that his hypertension was aggravated by 
service because he had to get his hypertension medication 
prescriptions refilled in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current finding of 
hypertension.  Private medical records dated from 1988 to 
2004 show continued diagnoses of hypertension.  

The next issue is whether there is evidence of any in-service 
aggravation of hypertension.  The first period of service is 
negative for any findings of hypertension.  There is no 
entrance examination of record for the veteran's second 
period of service in 1996.  However private medical records 
dated from 1988 to 1995 provide clear and unmistakable 
evidence that the veteran had hypertension prior to his entry 
into the second period of service.  Thus, the burden falls on 
the VA to show that there is clear and unmistakable evidence 
that the veteran's hypertension was not aggravated by his 
service.

The veteran contends that, while on active duty, his 
hypertension caused him to become lightheaded and dizzy and 
that he lost his balance, fell, and broke his left ankle.  
The service medical records show that the veteran fell from a 
height and broke his left ankle.  However, there is no 
mention of hypertension being the cause of his fall.  A March 
1996 service medical record notes that the veteran had 
shortness of breath while running and needed an inhaler.  The 
diagnosis included questionable exercise-induced 
bronchospasm.  The hypertension was found to be well-
controlled and medications were refilled.  An October 1996 
service dental record also notes that the veteran is 
receiving medication for hypertension.  An October 1996 
service medical record notes that hypertension is stable.  

The service medical records for the veteran's second period 
of service do not show any permanent increase in severity of 
hypertension.  Essentially all that was shown was that he had 
his prescription for hypertension medication refilled.  
Otherwise, his hypertension was noted to be well-controlled 
and stable.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Although the veteran has argued that his current hypertension 
was aggravated by his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows clearly and 
unmistakably that the severity of the veteran's hypertension 
did not increase during his service. 

In sum, the preponderance of the evidence is against the 
service connection claim for hypertension; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


